Per Curiam.

The facts alleged and the relief demanded in the complaint concern only the corporate structure of the defendant corporation organized under the laws of New Jersey and thus relate exclusively to its internal affairs. (Cohn v. Mishkoff Costello Co., 256 N. Y. 102; Bickart v. Kelly-Springfield Tire Co., 243 App. Div. 72.) The court therefore should have declined to assume jurisdiction.
The order should be reversed, with twenty dollars costs and disbursements, and the complaint dismissed.
Martin, P. J., Untermyeb, Does, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with twenty dollars costs and disbursements, and the complaint dismissed.